internal_revenue_service number release date index number --------------------------------- --------------------------------------------------- ----------------- ----------------------------------------------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no --------------- ----------------- telephone number --------------------- refer reply to cc psi plr-128106-11 date date legend x fund date ----------------------------------------------------------------------------------------------------- ------------------------ ----------------------------------------------------- ---------------------- dear ------------------ this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x by its authorized representative requesting rulings relating to fund specifically you requested the following rulings the reacquisition of certain buildings by x will be governed by sec_1038 and the regulations thereunder the transaction described in the request will not cause fund to cease to qualify as a pooled_income_fund under sec_642 and the reacquisition of the buildings by x will not give rise to any direct or indirect self-dealing between fund and x facts x is a tax-exempt_organization described in sec_501 and sec_170 x created fund to qualify as a pooled_income_fund under sec_642 to raise capital from donations of cash and property to purchase and renovate buildings x is fund’s sole trustee plr-128106-11 on date x sold buildings to fund via separate special warranty deeds with reversionary interests fund purchased the buildings with a promissory note in favor of x which was secured_by trust deeds on each of the buildings although the notes are not in default x will reacquire certain undivided interests in the buildings in partial satisfaction of the note in order to restructure and redesign fundraising efforts in various geographic areas x will not receive any money or other_property from fund on the reacquisition of the buildings and x will not pay any consideration to fund for the reacquisition of the buildings x plans to create new pooled income funds which will also be controlled and administered by x x plans to sell its reacquired interests in the buildings to the new pooled income funds in accordance with x’s new fundraising program the buildings will ultimately be owned by fund and one or more of the new pooled income funds controlled and administered by x law analysis ruling the reacquisition of certain buildings by x is governed by sec_1038 and the regulations thereunder sec_1038 of the internal_revenue_code provides for the tax treatment of certain reacquisitions of real_property by the seller of property in partial or full satisfaction of the indebtedness to the seller that arose from the sale under sec_1038 if a sale of real_property gives rise to indebtedness to the seller that is secured_by the real_property sold and the seller of such property reacquires the property in partial or full satisfaction of the indebtedness then except as provided in sec_1038 and d no gain_or_loss results to the seller from the reacquisition and no debt becomes worthless or partially worthless as a result of the reacquisition sec_1038 provides that in the case of a reacquisition of real_property to which sec_1038 applies gain from the reacquisition is the excess of a the amount of money and the fair_market_value of other_property other then obligations of the purchaser received prior to the reacquisition from the sale of such property over b the amount of the gain on the sale of the property returned as income for periods prior to the reacquisition sec_1038 provides that if prior to a reacquisition of real_property to which sec_1038 applies the seller has treated indebtedness secured_by the property as having become worthless or partially worthless - the seller is considered to have received upon the reacquisition of the property an amount equal to the amount of such indebtedness treated by him as having become worthless and plr-128106-11 the adjusted_basis of the indebtedness is increased as of the date of reacquisition by an amount equal to the amount considered received by the seller sec_1_1038-1 of the income_tax regulations provides in part that the manner of reacquisition is generally immaterial the property may be reacquired by agreement or by process of law a voluntary conveyance from the purchaser is a type of reacquisition within the purview of sec_1038 under sec_1_1038-1 the seller’s gain in a reacquisition to which sec_1 a applies is the excess of the amount of money and the fair_market_value of other_property other than obligations of the purchaser arising from the sale received by the seller prior to reacquisition from the sale over the amount of the gain derived by the seller on the sale of the property that is returned as income for periods prior to the reacquisition however the amount of gain will in no case exceed the amount determined under sec_1_1038-1 from the reacquisition sec_1_1038-1 provides that amounts of money and other_property received by the seller from the sale of the property include payments made by the purchaser for the seller’s benefit as well as payments made and other_property transferred directly to the seller under sec_1_1038-1 amounts received by the seller as interest stated or unstated are excluded from the computation of gain on the sale of the property and are not considered amounts of money or other_property received from the sale sec_1_1038-1 provides in general that the amount of the gain on reacquisition of real_property as determined under sec_1_1038-1 cannot exceed - i the amount by which the price at which the real_property was sold exceeded is adjusted_basis at the time of the sale as determined under sec_1_1011-1 reduced by ii the amount of gain on the sale of the real_property returned as income for periods prior to the reacquisition and by iii the amount of money and the fair_market_value of other_property other than obligations of the purchaser received from the sale of the real_property paid or transferred by the seller in connection with the reacquisition of the real_property the applicability of sec_1038 of the code depends upon two conditions first there must be a sale of real_property that gives rise to indebtedness to the seller secured_by the real_property sold an indebtedness is secured_by the real_property whenever the seller has the right to take title or possession or both in the event that the purchaser defaults on the obligation second the seller of the property must reacquire the property in partial or full satisfaction of the indebtedness here as represented by x all the elements of sec_1038 have been satisfied x sold the buildings to fund giving rise to fund’s indebtedness to x which was secured plr-128106-11 by the buildings x will require an interest in the buildings in partial satisfaction of fund’s indebtedness and in furtherance of x’s security rights in the building accordingly sec_1038 will apply to the reacquisition of the buildings by x the amount of gain if any resulting from the reacquisition is determined under sec_1038 and d and sec_1_1038-1 and sec_1_1038-1 further the entire amount of the gain must be recognized notwithstanding any other provision of subtitle a of the code the examples in sec_1_1038-1 illustrate the computation of the gain in a reacquisition to which sec_1038 applies ruling the transaction as described herein will not cause fund to cease to qualify as a pooled_income_fund under sec_642 sec_1_642_c_-5 provides in part that a pooled_income_fund shall not be disqualified as a pooled_income_fund because any portion of its properties is invested or reinvested jointly with other properties not a part of the pooled_income_fund which are held by or for_the_use_of the public charity which maintains the funds where such joint investment or reinvestment of properties occurs records must be maintained which sufficiently identify the portion of the total fund which is owned by the pooled_income_fund and the income earned by and attributable to such portion fund will not be disqualified as a pooled_income_fund because any portion of its properties is invested or reinvested jointly with other properties not a part of fund which are held by or for_the_use_of x which maintains the fund where joint investment or reinvestment of properties occurs records must be maintained which sufficiently identify the portion of the total fund which is owned by fund and the income earned by and attributable to such portion ruling the reacquisition of the buildings by x will not give rise to any direct or indirect self-dealing between fund and x sec_4941 imposes an excise_tax on private_foundations and foundation managers for each act of self-dealing between a private_foundation and a disqualified_person the term self-dealing includes any direct or indirect sale_or_exchange or leasing of property between a private_foundation and a disqualified_person and lending of money or other extension of credit between a private_foundation and a disqualified_person sec_4946 defines disqualified_person with respect to a private_foundation to include trustees of the foundation sec_4947 applies the sec_4941 self-dealing rules to sec_642 pooled income funds as if they were private_foundation where such funds are not exempt from tax under sec_501 not all of the unexpired interests in which are devoted to one or more of the purposes described in sec_170 and have amounts in trust for which a deduction was allowed under sec_642 plr-128106-11 for purposes of sec_4941 only a provides that the term disqualified_person shall not include organizations described in sec_501 other than organizations described in sec_509 fund is a split-interest trust under sec_4947 because i it is not exempt from tax under sec_501 ii not all of the unexpired interests in which are devoted to one or more of the purposes described in sec_170 and iii it has amounts in trust for which a deduction was allowed under sec_642 split-interest_trusts are treated as private_foundations by sec_4947 which applied sec_4941 self-dealing rules to certain transactions between disqualified persons and private_foundation x is the sole trustee of fund since sec_4946 defines such trustees as disqualified persons x is a disqualified_person with respect to fund unless an exception applies x is also an organization described in sec_501 other than an organization described in sec_509 and since sec_53_4946-1 defines such charitable organizations as not disqualified persons for purposes of sec_4941 only x is not a disqualified_person with respect to fund accordingly the proposed transactions between x and fund are not self-dealing within the meaning of sec_4941 except as expressly set forth herein no opinion is expressed or implied concerning the federal tax consequences of the facts described above under any other provision of the code no opinion is expressed concerning any other federal tax consequences of the formation or operation of fund including whether the governing instruments meet all of the requirements of sec_642 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely bradford r poston senior counsel branch passthroughs special industries enclosures copy of this letter copy for purposes cc
